
	
		IV
		111th CONGRESS
		2d Session
		H. CON. RES. 333
		IN THE HOUSE OF REPRESENTATIVES
		
			December 1, 2010
			Ms. Lee of California
			 (for herself, Ms. Edwards of Maryland,
			 Mr. Rush, Mr. Grijalva, Ms.
			 Bordallo, Mr. Frank of
			 Massachusetts, Mr.
			 Hinchey, Ms. Norton,
			 Ms. Speier,
			 Mr. Deutch,
			 Mr. Stark,
			 Ms. Woolsey,
			 Mr. Rangel,
			 Mr. Johnson of Georgia,
			 Ms. Baldwin,
			 Mr. Polis of Colorado,
			 Ms. McCollum,
			 Ms. DeLauro,
			 Mr. Cohen,
			 Ms. Roybal-Allard,
			 Mr. Serrano,
			 Mr. Conyers,
			 Mr. Meeks of New York,
			 Mrs. Christensen,
			 Mr. Payne, and
			 Mr. Ellison) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of World
		  AIDS Day.
	
	
		Whereas the Joint United Nations Programme on HIV/AIDS
			 (UNAIDS) estimates that since the identification of AIDS in 1981, more than
			 60,000,000 people have been infected with HIV, and nearly 30,000,000 people
			 have died of AIDS worldwide;
		Whereas in 2009, UNAIDS estimated that 33,300,000 people
			 were living with HIV around the world, 1,800,000 people died of AIDS-related
			 illnesses, and another 2,600,000 people were newly infected;
		Whereas 260,000 children under the age of 15 died from
			 AIDS in 2009, while 2,500,000 children were living with HIV, 90 percent of whom
			 reside in Sub-Saharan Africa;
		Whereas each day over 1,000 children under the age of 15
			 become newly infected with HIV, and worldwide 53 percent of pregnant women in
			 low and middle income countries receive services to prevent HIV transmission to
			 their newborns;
		Whereas the proportion of women living with HIV has
			 remained stable at slightly less than 52 percent of the global total;
		Whereas developing countries continue to bear the brunt of
			 the AIDS pandemic with Sub-Saharan Africa accounting for 68 percent of all
			 adults and children living with HIV, 60 percent of whom are women and
			 girls;
		Whereas people living with HIV/AIDS are frequently
			 susceptible to other opportunistic infections, and according to the World
			 Health Organization, in 2008 approximately 1,400,000 people living with HIV
			 were also estimated to be co-infected with tuberculosis;
		Whereas the Centers for Disease Control and Prevention
			 (CDC) estimates that in the United States, more than 1,100,000 people are
			 living with HIV, and 21 percent do not know they are infected;
		Whereas a total of 597,499 people have died of AIDS in the
			 United States from the beginning of the HIV/AIDS epidemic through 2007;
		Whereas each year 56,300 people become newly infected with
			 HIV in the United States, and on average, an individual is infected with HIV
			 every 9½ minutes;
		Whereas at the end of 2007, African-Americans represented
			 48 percent of all people living with HIV in the United States, Whites
			 represented 33 percent, Hispanics represented 17 percent, Asian-Americans and
			 Pacific Islanders represented 1 percent, and American Indians and Alaska
			 Natives represented less than 1 percent;
		Whereas men who have sex with men (MSM), particularly
			 young MSM of color, have represented an increasing share of new HIV infections
			 over the past decade and in 2008 MSM accounted for 54 percent of all new
			 infections;
		Whereas men account for 73 percent of all people living
			 with HIV in the United States, and women represent 27 percent;
		Whereas in the United States, African-American women are
			 18 times more likely to become newly infected with HIV than White women, and
			 Hispanic women are 5 times more likely to have AIDS than non-Hispanic White
			 women;
		Whereas 5,259 young people aged 13 to 24 were newly
			 diagnosed with HIV/AIDS in 2006, representing about 14 percent of all new
			 diagnoses in the United States during that year;
		Whereas in the United States as of November 2010,
			 approximately 4,157 people across 9 States have been placed on waiting lists to
			 receive AIDS treatment through the AIDS Drug Assistance Program authorized
			 through the Ryan White CARE Act;
		Whereas in order to address the HIV/AIDS epidemic in the
			 United States, the Ryan White HIV/AIDS Treatment Extension Act of 2009 was
			 enacted into law on October 30, 2009, reauthorizing Federal HIV/AIDS care and
			 treatment programs for 4 years and making funding available to United States
			 metropolitan areas, States, and service providers to assist affected families
			 and persons living with HIV/AIDS with healthcare and support services;
		Whereas to further focus attention on the HIV/AIDS
			 epidemic among minority communities in the United States, in 1998, Congress and
			 the Clinton Administration created the Minority AIDS Initiative to provide
			 funds to State and local institutions and organizations to best serve the
			 healthcare costs and support the needs of racial and ethnic minorities living
			 with HIV/AIDS;
		Whereas Congress provided $1,400,000 for the Office of
			 National AIDS Policy (ONAP) within the White House in the FY2009 Omnibus
			 Appropriations Act and the FY2010 Omnibus Appropriations Act in order to
			 develop a National AIDS Strategy to better coordinate and guide the Nation’s
			 response to HIV/AIDS;
		Whereas ONAP conducted a series of town halls across the
			 country to solicit feedback directly from communities impacted by HIV/AIDS in
			 order to provide a basis for developing a National AIDS Strategy;
		Whereas, on July 13, 2010, ONAP released the “National
			 AIDS Strategy for the United States” along with an accompanying “Federal
			 Implementation Plan” to achieve the goals of reducing new HIV infections,
			 increasing access to care and improving health outcomes for people living with
			 HIV, reducing HIV-related disparities and health inequities, and achieving a
			 more coordinated national response to the HIV epidemic;
		Whereas, on April 7, 2009, the CDC launched a new
			 communication campaign, “Act Against AIDS”, to facilitate awareness, public
			 education, health literacy, health care provider marketing, and highly targeted
			 behavior change communication objectives in the fight against HIV/AIDS;
		Whereas to address the global HIV/AIDS epidemic, in 2000,
			 Congress passed the Global AIDS and Tuberculosis Relief Act, providing the
			 first contribution and the founding framework for what became the Global Fund
			 to Fight AIDS, Tuberculosis, and Malaria, which provides grants to developing
			 countries to combat the 3 diseases;
		Whereas since the Global Fund was created in 2002, donors
			 have pledged more than $30,000,000,000 in funding, including $9,547,000,000 by
			 the United States, of which more than $5,130,000,000 has already been
			 donated;
		Whereas as of December 2010, the Global Fund has supported
			 treatment to over 3,000,000 people for HIV/AIDS, directly observed treatment to
			 7,700,000 people for tuberculosis, and over 160,000,000 insecticide
			 treated-bednets to fight malaria, saving an estimated 6,500,000 lives;
		Whereas in order to further address the global HIV/AIDS
			 epidemic, in 2008, Congress reauthorized the President's Emergency Plan for
			 AIDS Relief (PEPFAR) through the Tom Lantos and Henry J. Hyde United States
			 Global Leadership Against HIV/AIDS, Tuberculosis, and Malaria Reauthorization
			 Act, authorizing $48,000,000,000 over 5 years to combat the 3 diseases;
		Whereas, between fiscal years 2009 and 2013, PEPFAR
			 programs aim to support care for 12,000,000 HIV-affected people, including
			 children orphaned by AIDS, support the prevention of 12,000,000 new HIV
			 infections; and help at least 4,000,000 people receive antiretroviral
			 treatment;
		Whereas, as of September 30, 2010, PEPFAR had supported
			 the treatment of 3,200,000 people and in FY2010 alone supported the prevention
			 of mother-to-child HIV transmission for more than 600,000 HIV-positive pregnant
			 women, allowing more than 114,000 infants to be born HIV-free, while directly
			 supporting care for 11,000,000 people, including 3,800,000 orphans and
			 vulnerable children;
		Whereas, between 2004 and 2010, Congress provided
			 approximately $31,385,000,000 to combat global HIV/AIDS through PEPFAR and the
			 Global Fund;
		Whereas as a result of these and other efforts, the rate
			 of new HIV infections has declined by 19 percent since 1999 and the number of
			 AIDS-related deaths has declined by 19 percent between 2004 and 2009, due in
			 part to the expansion of HIV/AIDS prevention and treatment programs;
		Whereas since the availability of effective HIV/AIDS
			 treatments and the increasing availability of treatments to prevent mother to
			 child transmission of HIV, approximately 5,200,000 people are currently
			 receiving antiretroviral therapy, an increase of 30 percent since 2008, and the
			 number of children infected with HIV through mother to child transmission has
			 been reduced by 24 percent since 2004;
		Whereas in 2001, representatives and heads of state of 189
			 countries, including the United States, convened at the first-ever Special
			 Session of the United Nations General Assembly on HIV/AIDS and unanimously
			 adopted the Declaration of Commitment on HIV/AIDS;
		Whereas the United Nations Declaration of Commitment
			 outlines prevention, treatment, and funding methods for achieving the
			 Millennium Development Goal of halting and beginning to reverse the spread of
			 HIV/AIDS by 2015;
		Whereas in 2006, the United Nations General Assembly
			 convened a High Level Meeting on AIDS, pledging to move toward the goal of
			 universal access to comprehensive prevention programs, treatment, care, and
			 support by 2010;
		Whereas in 2008, the United Nations General Assembly
			 convened a second High Level Meeting on AIDS to review progress towards
			 achieving the goal of universal access and the Declaration of Commitment on
			 HIV/AIDS;
		Whereas the concept of World AIDS Day originated at the
			 1988 World Summit of Ministers of Health on Programmes for AIDS Prevention and
			 was established to focus attention on the HIV/AIDS pandemic;
		Whereas December 1 is now recognized as World AIDS Day and
			 has been taken up by governments, international organizations, and charities
			 around the world; and
		Whereas the theme of World AIDS Day 2010 is “Universal
			 Access and Human Rights” and is intended to focus attention on the goal of
			 providing universal access to HIV/AIDS prevention, treatment, care, and support
			 programs and the fundamental need to support and protect human rights for all
			 people, particularly vulnerable and marginalized populations, in order to
			 achieve this goal: Now, therefore, be it
		
	
		That Congress—
			(1)supports the goals and ideals of World AIDS
			 Day and recognizes the 22nd anniversary of observing this day;
			(2)commends the
			 President, State, and local governments, including their public health
			 agencies, for recognizing this day, for publicizing its importance among their
			 communities, and for encouraging individuals to undergo testing for HIV;
			(3)commends national,
			 State, and local media organizations for carrying messages in support of World
			 AIDS Day;
			(4)commends the work of AIDS service
			 organizations and community and faith based organizations that are providing
			 effective, evidence based, prevention, treatment, care, and support services to
			 people living with and vulnerable to HIV/AIDS;
			(5)supports continued
			 funding for prevention, care, treatment services, and research programs for
			 persons living with HIV/AIDS in the United States including, through the Ryan
			 White HIV/AIDS Treatment Extension Act, the Minority HIV/AIDS Initiative, the
			 Centers for Disease Control and Prevention, the National Institutes of Health,
			 the Substance Abuse and Mental Health Services Administration, the Office of
			 Minority Health, and the Office of the Secretary of Health and Human Services;
			(6)supports the implementation of the National
			 AIDS Strategy and its goals to reduce new HIV infections, increase access to
			 care and improve health outcomes for people living with HIV, reduce HIV-related
			 disparities and health inequities, and achieve a more coordinated national
			 response to the HIV epidemic;
			(7)supports continued
			 funding for the President's Emergency Plan For AIDS Relief and the Global Fund
			 to Fight AIDS, Tuberculosis, and Malaria to provide prevention, care, and
			 treatment to combat HIV/AIDS in developing countries;
			(8)supports the goal
			 of providing universal access to comprehensive HIV/AIDS prevention, treatment,
			 care, and support programs;
			(9)supports the goal
			 of protecting human rights for all people, including vulnerable and
			 marginalized populations such as men who have sex with men, injecting drug
			 users, and sex workers; and
			(10)supports efforts
			 to address the factors that make populations vulnerable to HIV/AIDS by
			 decreasing poverty and hunger, expanding educational opportunities for
			 children, and empowering women.
			
